Citation Nr: 0204575	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury. 

2.  Entitlement to service connection for a right knee 
disability on a secondary basis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the veteran's 
application to reopen his claim of entitlement to service 
connection for residuals of a knee injury.  Although the 
claim was initiated in New Orleans, the claim was later 
transferred to the RO in St. Petersburg, Florida.  The Board 
reopened the claim in a January 1999 decision that also 
remanded the reopened claim to the RO for further development 
and readjudication on a de novo basis, to include as a claim 
of entitlement to service connection on a secondary basis.  

The Board remanded the case in February 2000 because a June 
1999 VA examination appeared to have been performed without 
benefit of review of the records contained in the claims 
file.  In January 2001, the Board remanded the case for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The case 
has been returned to the Board.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Service connection is in effect for scars of the right 
lower extremity, the residuals of carbuncle and/or furuncles, 
rated as noncompensable.

3.  The veteran's right knee disorder is not related to 
service or any incident therein, and is not causally related 
to the service-connected scars of the right lower extremity.


CONCLUSION OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by military service, nor may arthritis of the right knee be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, (2001).

2. A right knee disorder is not proximately due to or the 
result of a service-connected scar disability of the right 
lower extremity.  38 C.F.R. §  3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statements of the case informed the 
veteran of the evidence needed to substantiate his claim.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured service 
medical records as well as all pertinent post-service medical 
reports identified by the veteran.  As the veteran has not 
cited any records of relevant post-service treatment in 
addition to those that have already been obtained and 
associated with the claims folder, and as he has been 
accorded recent VA examinations pertaining to his claimed 
disability, VA has no duty to assist him further in procuring 
evidence necessary to support his claim.  Consequently, the 
Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

The service medical records reflect no complaint or finding 
relative to an injury to the right knee.  During 1943 and 
1944, the veteran was treated at the dispensary for problems 
involving the right ankle and lower third of the right leg 
variously diagnosed to include furuncles, furunculosis, 
carbuncles, and neurodermatitis.  

The veteran was hospitalized at Hammer Field, Fresno, 
California in November 1943 for back pain which had been 
present for many years.  The pain was induced by activity or 
standing all day.  There was no history of any injury.  The 
diagnosis was under observation, undiagnosed, ill defined 
condition of the musculoskeletal system, manifested by low 
back pain, EPTI (existed prior to induction).  

The veteran was hospitalized while stationed at Hammer Field, 
from late November to early December 1943 for observation of 
an undiagnosed, ill defined condition of the musculoskeletal 
system manifested by low back pain.  The associated treatment 
reports contain no indication of any right knee disability or 
injury.

The veteran was re-hospitalized later in December 1943 for 
complaints of recurrent large furuncles of the right lower 
leg with purulent drainage for the past two years.  
Examination at that time revealed several pustules and one 
large one involving the area over the lower third of the 
right ankle.  The impression at that time was carbuncle of 
the lower right leg with possible osteomyelitis.  X-rays 
showed periosteal thickening in the right fibula but no 
osteomyelitis.  Treatment notes show draining skin ulcers, 
with almost complete healing at the time of discharge.  He 
was discharged in February 1944 with diagnoses of 
furunculosis, chronic, lower third right leg, cause 
undetermined, EPTI and neurodermatitis, EPTI. 

The veteran was hospitalized in May 1944 for a right leg 
abrasion after he bumped his right leg on a car.  The 
personal history indicated that he had a barbed wire 
infection of the right leg five months ago.  The site of 
subsequently became inflamed and began to drain pus.  
Examination at that time revealed that the area affected was 
the gastrocnemius muscle of the right leg.  The wound 
responded to conservative treatment.  He was discharged in 
May 1994 with a final diagnosis of carbuncle, acute 
moderately severe, right leg, cause undetermined. 

The report of a February 1946 physical examination prior to 
discharge shows that examination of the skin was normal and 
there were no musculoskeletal defects.

During a May 1981 VA examination the veteran reported that he 
fell out of a truck and injured his right leg by cutting it 
on barbed wire in 1943 necessitating surgery.  At the same 
time he injured his low back.  The report indicates that on 
examination the veteran had pain in the right knee and that 
the right knee had normal alignment and contour, with no 
redness, swelling tenderness or crepitation.  The right knee 
could be flexed to 140 degrees, and no instability was 
demonstrated.  There was a 3 1/2 inch surgical scar on the 
lateral aspect of the right ankle and a 1/2 inch surgical scar 
on the posterior aspect of the right leg.  X-rays of the 
right knee showed narrowing of the medial joint compartment 
with marginal osteophytes consistent with degenerative 
arthritis.  The report contains diagnoses including 
degenerative osteoarthritis of the right knee, post-
traumatic.

In an August 1981 statement the veteran indicated that he had 
surgery on his right knee and ankle at Hammer Field and that 
his January and February 1944 service medical records would 
show this treatment.  He submitted a copy of a medical 
profile dated in February 1944.

During a February 1984 VA examination, the veteran reported a 
history of arthritis of the right knee and ankle resulting 
from a 1943 incident in which the veteran was thrown from a 
truck and subsequently treated in a hospital for eight days 
for his knee and ankle.  After examination the diagnoses 
included arthritis of the right knee.  The examiner noted 
that the right knee was loose and that X-rays showed mild 
degenerative changes to the right knee.

Private medical records show that the veteran was seen in 
October 1993 for complaints of right knee pain for many 
years, with right knee swelling beginning six months prior to 
the visit.  Present complaints included right knee pain with 
weight bearing, and instability.  The impression was 
degenerative joint disease of the right knee.  The veteran 
underwent total joint arthroplasty of the right knee in 
November 1993 at a private facility.  An associated surgery 
information sheet indicated that the diagnosis was 
degenerative joint disease of the right knee, for which the 
veteran underwent a total joint replacement of the right 
knee; and the length of case was one hour.

The surgeon who performed the November 1993 procedure 
provided a statement in January 1994 in which he related a 
history that the veteran originally injured his left knee 
while in service in 1944 when he fell off a truck and struck 
his knee on asphalt.  The statement noted that the veteran 
had a total knee replacement in November 1993 due to the 
progression of his degenerative joint disease of the left 
knee.  The physician opined that this degeneration in part 
can be attributed to the veteran's original injury in 1944.  

During a September 1995 VA examination for joints, the 
veteran complained that he had a knee injury while in service 
in 1945 when he fell off the back of a truck and bruised his 
knee.  He said that his right knee prosthesis operation 
lasted eight hours and afterwards the orthopedist told him 
that he had encountered an old injury to the knee that 
prolonged the surgery.  After examination the diagnoses were 
(1) degenerative joint disease of shoulders and knees, 
severe; and (2) status post operative right total knee 
prosthesis approximately 14 months ago.

During a September 1995 VA examination for bones, the veteran 
related that the orthopedist told him after his right knee 
prosthesis surgery that he ran into evidence of an old 
injury.  On examination, there was no evidence of any 
abnormality that would suggest a primary fracture or bone 
disease.  The right knee had had a total prosthesis.  

During a June 1999 VA examination for joints, the veteran 
related that he had had both knees replaced secondary to 
degenerative joint disease.  On examination the report notes 
that both knees had been replaced.  The veteran denied any 
sores on his legs or other problems.  The report noted that 
there were no signs of any carbuncles or furuncles present on 
the legs at that time, and that the veteran denied that he 
had any when he was in the service apparently.  

The examiner opined that it would be very difficult to 
determine if any scars that the veteran had on his leg were 
secondary to furuncles or carbuncles that had occurred many 
years ago; noting that it appeared that some of the scarring 
over the right lower leg was typical discoloration secondary 
to a venous stasis type of disease that had gone down and 
resolved, and not necessarily due to an infection that 
occurred in 1944.  The examiner opined that the current 
diagnosis involving the right knee did not appear to be 
related to an injury that occurred in 1944.  The examiner 
noted that the fact that both knees were replaced, and were 
with degenerative joint disease, showed that this was more of 
an arthritic problem associated with the joint, rather than 
an actual injury that occurred some 50 years earlier.  On 
this basis, the examiner opined that the diagnosis of 
degenerative joint disease of the right knee with eventual 
replacement of the right knee was not related to an injury 
that occurred in 1944.

In an April 2000 VA examination report the examiner who 
performed the June 1999 VA examination for joints indicated 
that the claims file had not been available for review in 
connection with the June 1999 examination, and that the 
medical history was now available and was reviewed by the 
examiner.  The report contains a comprehensive summary of the 
veteran's service medical records and post service medical 
records contained in the claims file.  The report notes that 
throughout his military career, the veteran had problems with 
the right lower leg, right foot and ankle, and had various 
treatments for associated conditions including furunculosis, 
dermatitis and carbuncles.  

Regarding service medical records, the examiner noted that 
there was no mention in the hospital records concerning a 
fall off of a truck, and no mention throughout his history of 
any injury to the right knee.  The examiner noted that review 
of the claims file records showed no history of any injury to 
the knee requiring hospitalization for eight days.  The 
examiner opined that the carbuncles and furuncles were not 
associated with arthritic changes in the right knee; and that 
it was not likely that the current right knee disorder was 
associated with any service-connected scars. 

The examiner further opined that the degenerative arthritic 
changes in the right knee were not associated with a fall, 
noting that the veteran also had degenerative arthritic 
changes in the left knee as well as in his shoulders and 
back, none of which were apparently injured in a fall.  The 
examiner opined that it was more likely that the degenerative 
joint disease of these particular joints were due to aging 
over the years.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.

Where a veteran served continuously for 90 days or more 
during a period of war, and certain chronic diseases, such as 
hypertension or gouty arthritis, become manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309 (2001).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
determined also that service connection is in order when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  The Court indicated that a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran does not contend, and the 
evidence does not show, that the veteran possesses medical 
expertise.

The service medical records are silent for any complaint, 
treatment, findings or diagnosis referable to the right knee 
or a right knee injury.  The veteran did receive extensive 
treatment from November 1943 to February 1944 service for a 
carbuncle/furuncle/dermatitis involving the lower right leg.  
However, there is no medical evidence that these disorders 
involved the right knee.  He was again hospitalized for a 
furuncle of the right leg following an abrasion.  However, 
the area involved was the gastrocnemius muscle.  
Additionally, at the time of the separation examination there 
was no evidence of a right knee abnormality.  The first 
medical evidence of a right knee disability was 1981, about 
35 years after the veteran left service.  

In a January 1994 statement, the veteran's private physician 
related a history that the veteran originally injured his 
knee while in service in 1944 when he fell off the back of a 
truck and struck his knee on asphalt.  The physician opined 
that the degeneration in part could be attributed to this 
original injury in 1944.  That statement is based solely on 
the history reported by the veteran and is not supported by 
the medical evidence of record, and thereby is speculative as 
to causation of the veteran's current right knee pathology.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, a VA 
examiner in April 2000, after reviewing in detail the records 
in the veteran's claims file rendered an opinion that the 
degenerative arthritic changes in the right knee were not 
associated with a fall, noting that the veteran also had 
degenerative arthritic changes in multiple joints, none of 
which were apparently injured in a fall.  The examiner opined 
that it was more likely that the degenerative joint disease 
of these particular joints were due to aging over the years.

The VA examiner also rendered an opinion that the carbuncles 
and furuncles of the right lower extremity were not 
associated with arthritic changes in the right knee; and that 
it was not likely that the current right knee disorder was 
associated with any service-connected scars.  There is no 
evidence of record which contradicts the opinion.

Based on a review of the medical evidence of record, the 
Board finds that the weight is against the veteran's claim 
for service connection for a right knee disability on direct 
and secondary basis.  Accordingly, the claims are denied


ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for a right knee disability on a secondary 
basis is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

